Exhibit 10.1

MORGAN STANLEY SENIOR FUNDING, INC.

1585 Broadway

New York, New York 10036

October 1, 2010

Microsemi Corporation

2381 Morse Avenue

Irvine, CA 92614

Attention: John Hohener, Chief Financial Officer

Commitment Letter

$425,000,000 Senior Secured Credit Facilities

Ladies and Gentlemen:

Microsemi Corporation (“you” or the “Borrower”), a Delaware corporation, has
advised Morgan Stanley Senior Funding, Inc. (“MSSF”, “we”, “us” or the
“Commitment Party”) that you intend to form a wholly-owned subsidiary
(“MergerSub”) to acquire 100% of the outstanding capital stock of Actel
Corporation (the “Target”) pursuant to a tender offer (the “Tender Offer”)
followed by a merger (the “Merger” and, together with the Tender Offer, the
“Acquisition”), in each case pursuant to that certain Agreement and Plan of
Merger dated as of October 2, 2010 (the “Acquisition Agreement”) among you,
MergerSub and the Target. After giving effect to the Acquisition, Target will
become a wholly-owned subsidiary of the Borrower. All references to “dollars” or
“$” in this Commitment Letter (as defined below) are references to United States
dollars.

We understand that the total funding required to effect the Acquisition, to
repay existing indebtedness of the Borrower and the Target, if any, including
any indebtedness under the Borrower’s existing credit facility (the
“Refinancing”), and to pay the fees and expenses incurred in connection
therewith shall not exceed $495,000,000 and shall be provided solely from:

(a) the incurrence by the Borrower of senior secured first lien credit
facilities consisting of (i) a term A loan facility in the aggregate principal
amount of $125,000,000 (the “Tranche A Facility”), (ii) a term B loan facility
in the amount of $250,000,000 (the “Tranche B Facility”, and together with the
Tranche A Facility, the “Term Facilities”) and (iii) a revolving credit facility
in the amount of $50,000,000 (the “Revolving Facility” and, together with the
Tranche A Facility and the Tranche B Facility, the “Facilities”), of which the
Revolving Facility may be drawn on the Closing Date (as defined below) to
finance, in part, the Acquisition, in each case, as described in the summary of
terms and conditions attached hereto as Exhibit A (the “Bank Term Sheet”); and

(b) cash on hand at the Borrower, the Target and their respective subsidiaries.



--------------------------------------------------------------------------------

The Acquisition, the entering into of this Commitment Letter (as defined below),
the entering into of the Facilities and the initial borrowings thereunder on the
Closing Date, the Refinancing and the related transactions contemplated by the
foregoing as well as the payment of fees, commissions and expenses in connection
with each of the foregoing, are collectively referred to as the “Transactions.”
No other financing will be required for the Transactions.

1. Commitments. The Commitment Party is pleased to commit to provide 100% of the
Facilities, on the terms and subject solely to the conditions set forth herein
and in the Bank Term Sheet and the additional conditions attached as Exhibit B
(the “Conditions Term Sheet”) (together with the Bank Term Sheet, the “Term
Sheets” and together with this agreement and the Fee Letter (as defined below),
the “Commitment Letter”). It is agreed that MSSF shall act as sole and exclusive
lead arranger, book-runner and syndication agent for each of the Facilities (in
such capacity, the “Lead Arranger”) and as administrative agent for the
Facilities (in such capacity, the “Administrative Agent”). It is further agreed
that no additional advisors, agents, co-agents, arrangers or bookmanagers will
be appointed and no Lender (as defined below) will receive compensation with
respect to any of the Facilities outside the terms contained in this Commitment
Letter and the fee letter (the “Fee Letter”) executed simultaneously herewith in
order to obtain its commitment to participate in any of the Facilities, in each
case unless you and we so agree. Notwithstanding the Lead Arranger’s right to
syndicate each of the Facilities as provided below and receive commitments with
respect thereto, the Commitment Party will not be relieved of all or any portion
of its commitments hereunder prior to the funding under the Term Facilities.

You agree that the closing date of the Tender Offer, including the concurrent
closing of the Term Facilities (the “Closing Date”), shall be a date mutually
agreed upon between you and us (our consent thereto not to be unreasonably
withheld or delayed), but in any event shall not occur until all of the
Specified Conditions (as defined below) have been satisfied or waived. While the
conditions to the commitments hereunder are limited to the Specified Conditions
(as defined below), the terms of the Facilities are not limited to those set
forth in this Commitment Letter. Other terms of the Facilities that are not
covered or made clear in this Commitment Letter shall not be inconsistent with
this Commitment Letter and are subject to mutual agreement of the parties. The
commitment and other obligations of the Commitment Party hereunder are subject
solely to the satisfaction of the following conditions:

(a) the negotiation, execution and delivery of definitive loan documentation for
the Facilities, including without limitation credit agreements, security
agreements, guaranties and other documentation (the “Financing Documentation”),
in customary form and substance, reflecting the terms and conditions set forth
in the Commitment Letter and other terms not inconsistent therewith that are
mutually agreed by the parties;

(b) the absence of any event, occurrence, condition, circumstance, development,
state of facts, change, or effect since July 4, 2010 that is materially adverse
to the business, financial condition, assets, properties, liabilities or results
of operations of the Target and its subsidiaries, taken as a whole
(collectively, a “Material Adverse Effect”); provided, that after the date of
the Acquisition Agreement none of the following shall be taken into account in
determining whether there has been a Material Adverse Effect: (i) changes in the
industry in which the Target or its subsidiaries operates; (ii) changes in the
general economic, political or business conditions within the U.S. or other
jurisdictions in which the Target has operations; (iii) general changes in the
economy or the financial, credit or securities markets (including in interest
rates, exchange rates, stock, bond and/or debt prices or terms) of the United
States or any other region outside of the United States; (iv) earthquakes,
fires, floods, hurricanes, tornadoes or similar catastrophes, or

 

2



--------------------------------------------------------------------------------

acts of terrorism, war, sabotage, national or international calamity, military
action or any other similar event or any change, escalation or worsening thereof
after the date hereof; (v) any change in GAAP or any change in Laws (as defined
in the Acquisition Agreement) applicable to the operation of the business of the
Target and its subsidiaries; (vi) any Effect (as defined in the Acquisition
Agreement), including loss of customers or employees of the Target and its
subsidiaries, resulting from the announcement or pendency of the Transactions
(as defined in the Acquisition Agreement); (vii) any decline in the market
price, or change in trading volume, of the capital stock of the Target, or any
failure to meet internal or published projections, forecasts or revenue or
earning predictions for any period; provided that the underlying causes of such
decline, change or failure may be considered in determining whether there was a
Material Adverse Effect; or (viii) any actions taken, or failure to take any
action, in each case, to which Parent (as defined in the Acquisition Agreement)
or Purchaser (as defined in the Acquisition Agreement) has expressly approved,
consented or requested or that is required or prohibited by this Acquisition
Agreement; provided that an Effect described in any of clauses (i)-(iii) and
(v) may be taken into account to the extent the Target and its subsidiaries are
disproportionately affected thereby relative to other peers of the Target and
its subsidiaries in the same industries in which the Target and its subsidiaries
operate;

(c) the Closing Date shall not occur less than 15 calendar days after the
delivery to the Lead Arranger of the final confidential information memorandum
referred to therein (such 15-calendar day period, the “Marketing Period”);
provided that the entirety of the Marketing Period must occur (i) before
November 22, 2010, (ii) after November 27, 2010 but before December 24, 2010 or
(iii) after January 3, 2011; and

(d) (i) on the Closing Date, satisfaction of the other conditions precedent set
forth in the Conditions Term Sheet, and (ii) on each other funding date
thereafter, satisfaction of the other conditions set forth in the Commitment
Letter (such conditions, together with the conditions precedent set forth in the
foregoing paragraphs (a) through (c) being referred to in this Commitment Letter
as the “Specified Conditions”), it being understood that upon satisfaction or
waiver of the Specified Conditions, the full amount of the Facilities shall be
available in a single borrowing on the Closing Date to finance the Acquisition
and the other Transactions, as applicable, and to pay fees and expenses incurred
in connection with the Transactions.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Financing Documentation or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (i) the only
representations and warranties the accuracy of which shall be a condition to
availability of the Facilities on the Closing Date shall be (A) such of the
representations and warranties made by the Target and its respective
subsidiaries and affiliates in the Acquisition Agreement that are material to
the interests of the Lenders, but only to the extent that you have the right to
terminate your obligations under the Acquisition Agreement as a result of a
breach or inaccuracy of such representations in the Acquisition Agreement (the
“Acquisition Agreement Representations”) and (B) the Specified Representations
(as defined below) and (ii) the terms of the Financing Documentation shall be in
a form such that they do not impair availability of the Facilities on the
Closing Date if the Specified Conditions are satisfied, it being understood that
(w) other than with respect to any UCC Filing Collateral and Stock Certificates
(each as defined below), to the extent any Collateral is not provided on the
Closing Date after your use of commercially reasonable efforts to do so, the
delivery of such Collateral shall not constitute a condition precedent to the
availability of the Term Facilities or the Revolving Facility on the Closing
Date, but may instead be required to be delivered after the Closing Date,
pursuant to arrangements and timing to

 

3



--------------------------------------------------------------------------------

be mutually agreed by the parties hereto acting reasonably, (x) with respect to
perfection of security interests in UCC Filing Collateral, your sole obligation
shall be to deliver, or cause to be delivered, necessary UCC financing
statements to the collateral agent and to irrevocably authorize, and to cause
the applicable guarantors to irrevocably authorize, the collateral agent to file
necessary UCC financing statements, (y) with respect to perfection of security
interests in Stock Certificates, your sole obligation shall be to use
commercially reasonable efforts to deliver to the collateral agent Stock
Certificates together with undated stock powers in blank and (z) except as
expressly set forth in the preceding clause (i) or (ii), nothing herein shall be
construed to limit the applicability of the Specified Conditions. For purposes
hereof, “Specified Representations” means the representations and warranties of
the Borrower and its subsidiaries (including the Target and its subsidiaries) to
be included in the Financing Documentation, consistent with the Bank Term Sheet,
relating as to due organization, corporate power and authority, the due
authorization, execution, delivery and enforceability of the Financing
Documentation, the Financing Documentation not conflicting with charter
documents, law or material contracts, solvency (as to the Borrower and its
subsidiaries on a consolidated basis), Federal Reserve margin regulations,
Investment Company Act, Patriot Act, status of the Facilities as senior debt and
validity, priority and perfection of security interests (subject to the limits
set forth in the preceding sentence), (2) “UCC Filing Collateral” means
Collateral consisting solely of assets for which a security interest can be
perfected by filing a Uniform Commercial Code financing statement and (3) “Stock
Certificates” means Collateral consisting of stock certificates representing
capital stock of the Borrower’s domestic material subsidiaries required as
Collateral pursuant to the Term Sheets for which a security interest can be
perfected by delivering such stock certificates, excluding the capital stock of
the Target and its subsidiaries until such date as the Borrower owns 100% of
such capital stock. The provisions of this paragraph shall be referred to herein
as the “Certain Funds Provisions.”

2. Syndication. The Lead Arranger reserves the right, prior to or after
execution of the Financing Documentation for the Facilities, to syndicate all or
part of the Commitment Party’s commitment for such Facility to one or more
financial institutions or institutional lenders in consultation with you.
Notwithstanding the Lead Arranger’s right to syndicate each Facility and receive
commitments with respect thereto, the Commitment Party will not be relieved of
all or any portion of its commitments hereunder prior to the funding of the Term
Facilities. Without limiting your obligations to assist with syndication efforts
as set forth herein, the Commitment Party agrees that neither commencement nor
completion of such syndication is a condition to its commitments hereunder.

The Lead Arranger intends to commence syndication efforts promptly after the
execution of this Commitment Letter by you and will deliver an initial draft of
a confidential information memorandum for the Facilities not later than
October 5, 2010. You agree to actively assist the Lead Arranger in achieving a
syndication in respect of each Facility that is reasonably satisfactory to the
Lead Arranger. The Lead Arranger intends such syndication to be accomplished by
a variety of means, including direct contact during the syndication for a
Facility between senior management and advisors of the Borrower and the proposed
syndicate members for such Facility (collectively, the “Lenders”). The Lead
Arranger will exclusively manage all aspects of the syndication in consultation
with you, including the timing, scope and identity of potential lenders, any
agency or other title designations or roles awarded to any potential lender, any
compensation provided to each potential lender from the amount paid to the Lead
Arranger pursuant to this Commitment Letter and the Fee Letter and the final
allocation of the commitments in respect of each Facility among the Lenders.

To assist the Commitment Party in its syndication efforts, you will (until the
earlier to occur of (i) a Successful Syndication (as defined in the Fee Letter)
or (ii) 60 days after the Closing Date):

 

4



--------------------------------------------------------------------------------

(a) provide and cause your advisors to provide, and use your commercially
reasonable efforts to cause the Target and its respective subsidiaries and
advisors to provide, the Lead Arranger and the other syndicate members upon
request with all information reasonably requested by the Lead Arranger on behalf
or at the direction of any syndicate member, including but not limited to the
Projections (as defined below);

(b) assist in the preparation of one or more confidential information memoranda
(including public and private versions thereof) and other materials, in each
case in form and substance customary for transactions of this type and otherwise
reasonably satisfactory to the Lead Arranger, to be used in connection with the
syndication of each Facility;

(c) use commercially reasonable efforts to ensure that the syndication efforts
of the Lead Arranger benefit materially from your existing lending and banking
relationships;

(d) use commercially reasonable efforts to obtain corporate credit or family
ratings of the Borrower after giving effect to the Transactions and ratings for
each Facility, in each case, from Moody’s Investors Service, Inc. (“Moody’s”)
and Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies,
Inc. (“S&P”) (collectively, the “Ratings”);

(e) otherwise assist the Lead Arranger in its syndication efforts, including by
making available your officers, representatives and advisors and using your
commercially reasonable efforts to make available the Target’s appropriate
officers, representatives and advisors to attend and assist in making
presentations regarding the business and prospects of the Borrower and the
Target at one or more meetings of Lenders at times mutually agreed upon; and

(f) prior to and until the earlier of the date (i) that a Successful Syndication
(as defined in the Fee Letter) of each of the Facilities has been achieved and
(ii) 60 days after the Closing Date, there shall be no competing issues of debt
securities or commercial bank or other debt facilities or securitizations
(including any renewals or refinancing thereof) by the Borrower and its
subsidiaries (and you shall use commercially reasonable efforts to ensure that
there are no competing issues of debt securities or commercial bank or other
debt facilities or securitizations (including any renewals or refinancing
thereof) by the Target and its subsidiaries) being announced, offered, placed or
arranged, including renewals or refinancing of any existing debt (other than in
the ordinary course of business of the Target and its subsidiaries and as
permitted under the Acquisition Agreement) (it being understood that this
condition shall survive until the earlier of 60 days after the Closing Date or a
Successful Syndication (as defined in the Fee Letter) of each of the Facilities
has been achieved).

3. Information. You represent and warrant (which representation and warranty
with respect to the Information and Projections relating to the Target, its
subsidiaries and their business is made to the best of your knowledge) that
(a) all written information (other than the Projections referred to below) that
has been or will hereafter be made available by you or by any of your agents or
representatives in connection with the Transactions (the “Information”) to the
Commitment Party or any of its affiliates, agents or representatives or to any
Lender or any potential Lender, when taken as a whole, is or will be, when
furnished, correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the

 

5



--------------------------------------------------------------------------------

statements contained therein not misleading in the light of the circumstances
under which such statements are made after giving effect to any supplements
thereto and (b) all financial projections (the “Projections”) that have been or
will be made available to the Commitment Party or any of its affiliates, agents
or representatives or to any Lender or any potential Lender in connection with
the Transactions have been or will be prepared in good faith based upon
assumptions that you believe to be reasonable at the time made and at the time
such Projections are made available to the Commitment Party or any of its
affiliates, or to any Lender or any potential Lender in connection with the
Transactions (it being understood by the Commitment Party and the Lenders that
such Projections are not to be viewed as facts and are subject to significant
uncertainties and are not a guarantee of financial performance and that actual
results may differ significantly from such Projections, and that no assurance
can be given that the projected results will be realized). You agree that if at
any time prior to the Closing Date any of the representations in the preceding
sentence would be incorrect (to the best of your knowledge with respect to
Information relating to the Target and its subsidiaries) in any material respect
if the Information or Projections were being furnished, and such representations
were being made, at such time, then you will promptly supplement (or, in the
case of the Target, use commercially reasonable efforts to cause the Target to
supplement) the Information or Projections, as the case may be, so that such
representations will be correct (to the best of your knowledge, with respect to
Information relating to the Target and its subsidiaries) at such time. You also
agree to promptly advise the Lead Arranger, the Commitment Party and the Lenders
of all developments materially affecting you, any of your subsidiaries or
affiliates or the Transactions, and, to the best of your knowledge, any
developments materially affecting the Target and its subsidiaries. You agree
that, in issuing the commitments hereunder and in arranging and syndicating the
Facilities, we will be entitled to use and rely on the Information and the
Projections furnished by you without responsibility for the independent
verification thereof.

You acknowledge that the Lead Arranger may make available any Information and
Projections (collectively, the “Company Materials”) to potential Lenders by
posting the Company Materials on IntraLinks, the Internet or another similar
electronic system (the “Platform”). The parties hereto agree that you will
assist, at the request of the Lead Arranger, in the preparation of a version of
a confidential information memorandum and other marketing materials and
presentations to be used in connection with the syndication of each Facility,
consisting exclusively of information or documentation that is either
(i) publicly available or (ii) not material with respect to the Borrower, the
Target or their respective subsidiaries or any of their respective securities
for purposes of United States federal and state securities laws (all such
information and documentation being “Public Lender Information”). Any
information and documentation that is not Public Lender Information is referred
to herein as “Private Lender Information.” The parties hereto further agree that
each document to be disseminated by the Lead Arranger to any Lender or potential
Lender in connection with the syndication of such Facility will be identified by
you as either (i) containing Private Lender Information or (ii) containing
solely Public Lender Information. You acknowledge that the following documents
will contain solely Public Lender Information (unless you promptly notify us
otherwise and provided that you have been given a reasonable opportunity to
review such documents and comply with U.S. Securities and Exchange Commission
disclosure obligations): (i) drafts and final definitive documentation with
respect to each Facility; (ii) administrative materials prepared by the Lead
Arranger for potential Lenders (e.g. a lender meeting invitation, allocation
and/or funding and closing memoranda); and (iii) notification of changes in the
terms of such Facility.

4. Costs, Expenses and Fees. You agree to pay or reimburse the Lead Arranger,
the Administrative Agent and the Commitment Party for all reasonable, documented
out-of-pocket costs and expenses incurred by the Lead Arranger, the
Administrative Agent and the Commitment Party or its affiliates (whether
incurred before or after the date hereof) in connection with the Facilities and
the preparation, negotiation, execution and delivery of this Commitment Letter
and Fee Letter, the Financing

 

6



--------------------------------------------------------------------------------

Documentation and any security arrangements in connection therewith, including
without limitation, the fees and disbursements of counsel (except the allocated
costs of in-house counsel), in each case, regardless of whether any of the
Transactions is consummated. You further agree to pay all documented
out-of-pocket costs and expenses of the Lead Arranger, the Administrative Agent
and the Commitment Party and its affiliates (including, without limitation, fees
and disbursements of counsel, except the allocated costs of in-house counsel)
incurred in connection with the enforcement of any of its rights and remedies
hereunder. In addition, you hereby agree to pay when and as due the fees
described in the Fee Letter.

5. Indemnity. You agree to indemnify and hold harmless each of the Lead Arranger
and the Administrative Agent and their respective affiliates (including, without
limitation, controlling persons) and each director, officer, employee, advisor,
agent, affiliate, successor, partner, representative and assign of each of the
forgoing (each an “Indemnified Person”) from and against any and all actions,
suits, investigation, inquiry, claims, losses, damages, liabilities, expenses or
proceedings to which any Indemnified Person may become subject arising out of or
in connection with this Commitment Letter, the Fee Letter, the Facilities, the
use of proceeds thereof or the Transactions (regardless of whether any such
Indemnified Person is a party thereto and regardless of whether such matter is
initiated by a third party or otherwise) (any of the foregoing, a “Proceeding”),
and you agree to reimburse each Indemnified Person upon demand for any
reasonable, documented out-of-pocket legal or other expenses incurred in
connection with investigating or defending any such Proceeding; provided,
however, that no Indemnified Person will be indemnified for any losses, claims,
damages, liabilities or related expenses to the extent determined by a final,
nonappealable judgment of a court of competent jurisdiction to have resulted
primarily from the gross negligence, bad faith or willful misconduct of such
Indemnified Person; provided further, that the foregoing indemnity will not
apply to any Indemnified Person in the event of any settlement entered into by
such Indemnified Person without your prior written consent (such consent thereto
not to be unreasonably withheld or delayed). In the case of any Proceeding to
which the indemnity in this paragraph applies, such indemnity and reimbursement
obligations shall be effective, whether or not such Proceeding is brought by
you, the Target, any of your or their respective securityholders or creditors,
an Indemnified Person or any other person, or an Indemnified Person is otherwise
a party thereto and whether or not any aspect of the Commitment Letter, the Fee
Letter, the Facilities or any of the Transactions is consummated.
Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission and
(ii) neither you nor any Indemnified Person or any of your or their respective
affiliates, directors, officers, employers, advisors or agents shall be liable
for any special, indirect, consequential or punitive damages in connection with
this Commitment Letter, the Fee Letter, the Facilities or any of the
Transactions contemplated hereby. It is further agreed that the Commitment Party
shall have liability only to you (as opposed to any other person).

You will not, without the prior written consent of the applicable Indemnified
Person (which consent shall not be unreasonably withheld or delayed), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification may be sought
hereunder by such Indemnified Person unless such settlement, compromise, consent
or termination (i) includes an unconditional release of such Indemnified Person
from all liability on claims that are the subject of such Proceeding and
(ii) does not include any statement as to, or any admission of, fault,
culpability, or a failure to act by or on behalf of any Indemnified Person.

6. Confidentiality. This Commitment Letter is furnished solely for your benefit,
and may not be relied upon or enforced by any other person or entity other than
the parties hereto and the

 

7



--------------------------------------------------------------------------------

Indemnified Persons. This Commitment Letter is delivered to you with the
understanding that you will not disclose, directly or indirectly, the Fee Letter
or its contents or, prior to your acceptance hereof, this Commitment Letter or
its contents, to any other person or entity except that you may disclose
(a) this Commitment Letter and Fee Letter and the contents hereof and thereof
(i) to your directors, officers, employees, attorneys, accountants and advisors
and the directors, officers, employees, attorneys, accountants and advisors of
the Target, in each case on a “need to know” basis and only in connection with
the evaluation of the Transactions; provided that only a redacted version of the
Fee Letter and the contents thereof (redacted in a manner reasonably
satisfactory to the Lead Arranger) may be disclosed to directors, officers,
employees, attorneys, accountants and advisors of the Target; and (ii) to the
extent such disclosure is required by applicable law or compulsory legal
process; and (b) this Commitment Letter and the contents hereof (but not the Fee
Letter nor the contents thereof) in any prospectus or other offering memorandum
relating to the Facilities, to any rating agencies and in any proxy relating to
the Transactions.

7. Patriot Act. We hereby notify you that pursuant to the requirements of the
USA Patriot Act, Title III of Pub. L. 107-56 (October 26, 2001) (as amended, the
“Patriot Act”), we and the other Lenders are required to obtain, verify and
record information that identifies the Borrower, which information includes the
name, address, tax identification number and other information regarding the
Borrower that will allow any of us or such Lender to identify the Borrower in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective on behalf of the Commitment
Party and each other Lender.

8. Governing Law etc. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WILL BE REQUIRED THEREBY. ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR CONTEMPLATED BY THIS COMMITMENT LETTER AND/OR THE RELATED FEE
LETTER IS HEREBY WAIVED. You hereby irrevocably and unconditionally submit to
the exclusive jurisdiction of the federal and New York State courts located in
the City of New York, Borough of Manhattan (and appellate courts thereof) in
connection with any dispute related to this Commitment Letter or the Fee Letter
or any matters contemplated hereby or thereby and agree that any service of
process, summons, notice or document by registered mail addressed to you shall
be effective service of process for any suit, action or proceeding relating to
any such dispute. You irrevocably and unconditionally waive any objection to the
laying of venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding may
be enforced in any jurisdiction by suit on the judgment or in any other manner
provided by law. Nothing herein will affect the right of the Lead Arranger or
Administrative Agent or the Commitment Party to serve legal process in any other
manner permitted by law.

9. Other Activities; No Fiduciary Relationship; Other Terms.

As you know, Morgan Stanley is a full service securities firm engaged, either
directly or indirectly through its affiliates in various activities, including
securities trading, investment management, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, Morgan Stanley or its
affiliates may actively trade the debt and equity securities (or related
derivative securities) of the Borrower or other companies which may be the
subject of the arrangements contemplated by this Commitment Letter for their own
account

 

8



--------------------------------------------------------------------------------

and for the accounts of their customers and may at any time hold long and short
positions in such securities. Morgan Stanley or its affiliates may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities or other debt obligations of the Borrower or other companies which
may be the subject of the arrangements contemplated by this Commitment Letter.

The Lead Arranger, the Administrative Agent and the Commitment Party and their
respective affiliates may have economic interests that conflict with those of
you or the Target and may provide financing or other services to parties whose
interests conflict with yours. You agree that the Lead Arranger, the
Administrative Agent and the Commitment Party will act under this agreement as
an independent contractor and that nothing in this Commitment Letter or the Fee
Letter or otherwise will be deemed to create an advisory, fiduciary, agency or
similar relationship or fiduciary or other implied duty between the Lead
Arranger, the Administrative Agent, the Commitment Party or their respective
management, stockholders or affiliates on the one hand and you, the Target or
your or their management, stockholders or affiliates on the other hand. You and
your subsidiaries acknowledge and agree that (i) the transactions contemplated
by this Commitment Letter and the Fee Letter are arm’s-length commercial
transactions between the Lead Arranger, the Administrative Agent and the
Commitment Party, on the one hand and you on the other hand (ii) in connection
therewith and with the process leading to such transaction the Commitment Party
is acting solely as a principal and not as a fiduciary of you, your management,
stockholders, creditors or any other person, (iii) none of the Lead Arranger,
the Administrative Agent or the Commitment Party has assumed (nor will you or
your subsidiaries claim that the Lead Arranger, the Administrative Agent or the
Commitment Party has assumed) an advisory or fiduciary responsibility in favor
of you or your subsidiaries with respect to the Transactions or the process
leading thereto (irrespective of whether the Lead Arranger, the Administrative
Agent or the Commitment Party or any of their respective affiliates had advised
or is currently advising you on other matters) or any other obligation to you or
your subsidiaries, except the obligations expressly set forth in this Commitment
Letter and the Fee Letter and (iv) you have consulted your own legal and
financial advisors to the extent you deem appropriate.

You further acknowledge and agree that you and your subsidiaries are responsible
for making your own independent judgment with respect to the Transactions and
the process leading thereto. In addition, please note that the Lead Arranger,
the Administrative Agent and the Commitment Party and their respective
affiliates do not provide accounting, tax or legal advice.

We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and such affiliates may agree in our sole discretion. You also agree that
the Commitment Party may at any time and from time to time assign all or any
portion of its respective commitments hereunder to one or more of its respective
affiliates; provided that the Commitment Party will not be relieved of all or
any portion of its commitments hereunder prior to the funding of the Term
Facilities. You acknowledge that the Commitment Party may share with any of its
affiliates, and such affiliates may share with the Commitment Party, any
information related to the Transactions, you, the Target, any of your or their
subsidiaries or any of the matters contemplated hereby in connection with the
Transactions. We agree to treat, and cause any of our affiliates to treat, all
non-public information provided to us by you as confidential information in
accordance with customary banking industry practices.

 

9



--------------------------------------------------------------------------------

10. Acceptance, Termination, Amendment, etc. Please indicate your acceptance of
the terms of this Commitment Letter and the Fee Letter by returning to us
executed counterparts hereof and thereof by no later than 5:00 p.m., New York
time, on October 2, 2010 (such date, the “Signing Date”) (it being agreed and
acknowledged that within three (3) days of the Signing Date, the Borrower shall
have the right to reallocate the entire amount of the Tranche A Facility to the
Tranche B Facility on the same terms and pricing as the Tranche B Facility).
After the Signing Date, the commitments and other obligations of the Commitment
Party set forth in this Commitment Letter shall automatically terminate unless
the Commitment Party shall in its discretion agree to an extension, upon the
earliest to occur of (i) the execution and delivery of Financing Documentation
by all of the parties thereto and the consummation of the Tender Offer and the
funding of the Term Facilities; (ii) March 1, 2011 (such date, the “Termination
Date”), whether or not the Closing Date has occurred by such date; and (iii) the
date of termination or abandonment of the Acquisition Agreement.

This Commitment Letter and the Fee Letter constitute the entire agreement and
understanding between you and your subsidiaries and affiliates and the
Commitment Party with respect to the Facilities and supersedes all prior written
or oral agreements and understandings relating to the specific matters hereof.
No individual has been authorized by the Commitment Party or any of its
affiliates to make any oral or written statements that are inconsistent with
this Commitment Letter or the Fee Letter.

Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter. Delivery of an executed counterpart of a signature page to
this Commitment Letter and the Fee Letter by facsimile or electronic .pdf shall
be effective as delivery of a manually executed counterpart of this Commitment
Letter and the Fee Letter. This Commitment Letter and the Fee Letter may be
executed in any number of counterparts, and by the different parties hereto on
separate counterparts, each of which counterpart shall be an original, but all
of which shall together constitute one and the same instrument. The provisions
of Section 2, 3, 4, 5, 6, 8, 9 and this Section 10 shall survive termination of
this Commitment Letter, provided that Sections 2 and 3 shall survive only if the
Closing Date occurs; provided that your obligations under this Commitment
Letter, other than the provisions in Sections 2, 3 and 6, shall automatically be
superseded by the Financing Documentation upon the Closing Date. This Commitment
Letter may not be amended or any provision hereof waived or modified except by
an instrument in writing signed by the parties hereto. This Commitment Letter
shall not be assignable by you without our prior written consent (which consent
shall not be unreasonably withheld or delayed), and any purported assignment
without such consent shall be null and void. This Commitment Letter is intended
to be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto (and any Indemnified Persons).

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

We are pleased to have given the opportunity to assist you in connection with
the financing for the Transactions.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By:  

/S/ ANDREW S. EARLS

  Name: Andrew S. Earls   Title:   Authorized Signatory

 

SIGNATURE PAGE TO COMMITMENT LETTER



--------------------------------------------------------------------------------

Agreed to and accepted as of

the date first written above:

 

MICROSEMI CORPORATION By:  

/S/ JAMES J. PETERSON

  Name: James J. Peterson   Title:   President and Chief Executive Officer

 

SIGNATURE PAGE TO COMMITMENT LETTER



--------------------------------------------------------------------------------

EXHIBIT A

$425,000,000 SENIOR SECURED CREDIT FACILITIES

SUMMARY OF TERMS AND CONDITIONS1

 

Borrower:    Microsemi Corporation, a Delaware corporation (the “Borrower”).
Following consummation of the Acquisition, the Borrower will own all of the
outstanding capital stock and assets of the Target. Sole Lead Arranger;    Sole
Book Runner:    Morgan Stanley Senior Funding, Inc. (“MSSF” or the “Lead
Arranger”). Administrative Agent:    Morgan Stanley Senior Funding, Inc. (the
“Administrative Agent”). Collateral Agent:    Morgan Stanley & Co. Incorporated
(the “Collateral Agent”). Lenders:    MSSF and a syndicate of financial
institutions and institutional lenders arranged by the Lead Arranger in
consultation with the Borrower. Guarantors:    All obligations under the
Facilities and under any interest rate protection or other hedging arrangements
entered into with the Administrative Agent, any Lender or any affiliates of the
foregoing shall be fully and unconditionally guaranteed by each of the
Borrower’s existing and subsequently acquired or organized direct and indirect
wholly-owned domestic subsidiaries whose assets or revenues exceed 5% of the
consolidated assets or revenues, as the case may be, of the Borrower (it being
understood that other domestic subsidiaries shall be required to enter into such
guaranty to the extent the excluded domestic subsidiaries would represent more
than 15% of the consolidated assets or revenues, as the case may be, of the
Borrower) (collectively, the “Guarantors”), subject to other exceptions to be
agreed upon including exceptions for any guarantee which (x) the parties shall
reasonably determine that the costs of obtaining such guarantee are excessive in
relation to the value of the guarantee or (y) would violate any applicable law
or, with respect to any particular subsidiary, a contract governing such
subsidiary at the time such subsidiary is acquired; provided that Guarantors
shall not

 

1

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached.

 

A-1



--------------------------------------------------------------------------------

   include the Target or any of its subsidiaries until 100% of Target’s stock is
owned by Borrower. Facilities:    (A) A tranche A term loan facility (the
“Tranche A Facility”) in an aggregate principal amount of $125,000,000.    (B) A
tranche B term loan facility (the “Tranche B Facility” and, together with the
Tranche A Facility, the “Term Facilities”) in an aggregate principal amount of
$250,000,000.    (C) A revolving credit facility (the “Revolving Facility” and,
together with the Term Facilities, the “Facilities”) in an aggregate principal
amount of $50,000,000, of which (i) an amount of up to $25,000,000 will be
available for the issuance of letters of credit (“Letters of Credit”) and (ii)
an amount of up to $12,500,000 will be available as a swingline sub-facility
(the “Swingline Facility”).    Letters of Credit issued under the Revolving
Facility will be issued by one or more Lenders or their affiliates acceptable to
the Borrower and the Lead Arranger (the “Issuing Bank”). Each Letter of Credit
shall expire not later than the earlier of (i) twelve months after the original
date of issuance (subject to customary provision for automatic renewal) and (ii)
the fifth business day prior to the Revolving Maturity Date (as defined below).
   Drawings in respect of any Letter of Credit shall be reimbursed by the
Borrower on the same business day. To the extent the Borrower does not reimburse
the Issuing Bank on the same business day, the Lenders under the Revolving
Facility shall be irrevocably obligated to reimburse the Issuing Bank on a pro
rata basis in accordance with their respective commitments under the Revolving
Facility. The issuance of all Letters of Credit shall be subject to the
customary procedures of the Issuing Bank.    Except for purposes of calculating
the commitment fee described below, any swingline borrowings will reduce
availability under the Revolving Facility on a dollar-for-dollar basis. Maturity
and Amortization:    Tranche A Facility: The Tranche A Facility shall mature on
the fifth anniversary of the Closing Date (the “Tranche A Maturity Date”).

 

A-2



--------------------------------------------------------------------------------

   The loans under the Tranche A Facility (the “Tranche A Loans”) will amortize
in equal quarterly installments in annual amounts equal to the amounts set forth
below:

 

Tranche A Facility

 



  



Year 1

   5 % 

Year 2

   5 % 

Year 3

   5 % 

Year 4

   10 % 

Year 5

   75 % 

 

Tranche B Facility:    The Tranche B Facility shall mature on the seventh
anniversary of the Closing Date (the “Tranche B Maturity Date”). The loans under
the Tranche B Facility (the “Tranche B Loans” and together with the Tranche A
Loans, the “Term Loans”) shall amortize in equal quarterly installments in
annual amounts equal to 1.0% of the original principal amount of the Tranche B
Facility, with the final installment payable on the Tranche B Maturity Date.   
Revolving Facility: The Revolving Facility shall mature on the fifth anniversary
of the Closing Date (the “Revolving Maturity Date”). There shall be no
amortization in respect of loans under the Revolving Facility (the “Revolving
Loans”; each of the Terms Loans and the Revolving Loans, a “Loan” and
collectively, the “Loans”). Purpose and Availability:    Tranche A Facility:
Upon satisfaction or waiver of the Specified Conditions, the full amount of the
Tranche A Facility shall be available in a single borrowing on the Closing Date
to finance the Acquisition and the other Transactions, as applicable, and to pay
fees and expenses incurred in connection with the Transactions. Once repaid, no
amount of Tranche A Loans may be reborrowed.    Tranche B Facility: Upon
satisfaction or waiver of the Specified Conditions, the full amount of the
Tranche B Facility shall be available in a single borrowing on the Closing Date
to finance the Acquisition and the other Transactions, as applicable, and to pay
fees and expenses incurred in connection with the Transactions. Once repaid, no
amount of Tranche B Loans may be reborrowed.    Revolving Facility: Upon
satisfaction or waiver of the Specified Conditions, up to the full amount of the
Revolving Facility shall be available in a single borrowing on the Closing Date
to finance the Acquisition and the other Transactions, as applicable, and to

 

A-3



--------------------------------------------------------------------------------

   pay fees and expenses incurred in connection with the Transactions; provided
that, any Revolving Loans borrowed on the Closing Date for the purpose of
financing the Acquisition must be promptly repaid following the closing date of
the Merger (the “Merger Closing Date”). In addition, upon satisfaction or waiver
of the conditions precedent to drawing specified in the Commitment Letter and
the Term Sheets, the Revolving Loans shall be available on or after the Closing
Date for the Borrower’s and its subsidiaries’ working capital requirements and
other general corporate purposes. Revolving Loans may be borrowed, repaid and
reborrowed. Security:    The Facilities and all interest rate protection and
other hedging arrangements entered into with the Administrative Agent, any
Lender, or any affiliates of the foregoing and any Lender (or any affiliate
thereof) with any cash management obligations with the Borrower or any Guarantor
will be secured by a valid and perfected first priority lien and security
interest (subject to customary and other agreed exceptions) in all of the
following, whether owned on the Closing Date or thereafter acquired
(collectively, the “Collateral”):   

(a)     All equity interests of (or other ownership interests in) each of the
Guarantors and each of the Borrower’s direct and indirect foreign subsidiaries
whose assets or revenues exceed 5% of the consolidated assets or revenues, as
the case may be, of the Borrower (it being understood that the equity interests
of other foreign subsidiaries shall be required to be pledged to the extent the
excluded foreign subsidiaries would represent more than 15% of the consolidated
assets or revenues, as the case may be, of the Borrower), except, in the case of
any foreign subsidiary, such pledge would be limited to 65% of the voting equity
and 100% of the non-voting equity of first-tier foreign subsidiaries;

  

(b)     All present and future tangible and intangible assets of the Borrower
and the Guarantors, including but not limited to, all intercompany debt,
machinery and equipment, inventory and other goods, accounts receivable,
material owned real property, fixtures, deposit accounts, general intangibles,
license rights, intellectual property, chattel paper, insurance policies,
contract rights, hedge agreements, documents, instruments, indemnification
rights, tax refunds, investment property and cash, wherever located; and

 

A-4



--------------------------------------------------------------------------------

  

(c)     All proceeds and products of the property and assets described in
clauses (a) and (b) above.

   All the above-described pledges, security interests and mortgages shall be
created on customary terms and pursuant to customary documentation, and none of
the Collateral shall be subject to any other pledges, security interests or
mortgages, subject to customary and other exceptions to be agreed upon. Assets
may be excluded from the Collateral in circumstances to be agreed and in
circumstances where the Lead Arranger and the Administrative Agent determine
that the cost of obtaining a security interest in such assets is excessive in
relation to the value afforded thereby. The Borrower will have ninety (90) days
after the Closing Date and the Merger Closing Date (with respect to the Target
and its subsidiaries) to enter into account control agreements, pledge
agreements with respect to pledges of any required foreign subsidiaries and
intellectual property security agreements and related federal filings.    Agreed
exceptions shall include, without limitation of any other exceptions as may be
agreed, (a) motor vehicles and other assets subject to certificates of title,
(b) pledges and security interests prohibited by law, (c) equity interests in
any person (other than wholly owned subsidiaries or a subsidiary controlled by
the Borrower or any wholly owned subsidiary) to the extent not permitted by the
terms of such subsidiary’s organizational or joint venture documents, (d) any
intellectual property, lease, license, or other agreement to the extent that a
grant of a security interest therein would violate or invalidate such
intellectual property, lease, license, or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or a
Guarantor) after giving effect to the applicable anti-assignment provisions of
the UCC, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition,
(e) leasehold interests in real property and (f) fee interests in real property
with a value of less than $10,000,000. For the avoidance of doubt, no pledge on
any stock, or lien on any assets, of Target or any of its subsidiaries shall be
granted until 100% of the Target’s stock is owned by Borrower. There shall be no
lockbox arrangements relating to the Borrower’s and its subsidiaries’ bank
accounts or securities accounts, no collateral access agreements, bailee waivers
or similar agreements relating to assets of the Borrower and its subsidiaries
which are not stored on owned premises and no foreign filings with respect to
any intellectual property.    It is understood and agreed that after giving
effect to the consummation of the Merger but subject to the terms of the Certain

 

A-5



--------------------------------------------------------------------------------

   Funds Conditions, the Borrower shall concurrently take or have taken all
actions necessary to cause the Target and each of its domestic subsidiaries that
will be Guarantors to enter into the necessary Financing Documentation required
to be entered into upon the consummation of the Merger, including without
limitation, causing the shares of the Target and its domestic subsidiaries that
are Guarantors to become part of the Collateral as required thereby (to the
extent required pursuant to the Bank Term Sheet and the Certain Funds
Provisions). In addition, the shares of the Target shall cease to be margin
stock and the Borrower shall be in compliance with the margin regulations.
Interest:    At the Borrower’s option, the Loans will bear interest based on the
Base Rate or LIBOR (in each case, as defined below), except that all swingline
borrowings will accrue interest based only on the Base Rate:    A. Base Rate
Option    Interest will be at the Base Rate plus the applicable Interest Margin
(as defined below), calculated on the basis of the actual number of days elapsed
in a year of 365 days and payable quarterly in arrears. “Base Rate” shall mean,
for any day, a fluctuating rate per annum equal to the highest of (i) the
Federal Funds Rate, as published by the Federal Reserve Bank of New York, plus
 1/2 of 1%, (ii) the rate that the Administrative Agent announces from time to
time as its prime or base commercial lending rate, as in effect from time to
time and (iii) LIBOR for an interest period of one-month beginning on such day
plus 1%; provided that, in the case of loans under the Term Facilities, the Base
Rate shall be deemed to be not less than 2.50% per annum.    Base Rate
borrowings will be in minimum amounts to be agreed upon and (other than
swingline borrowings) will require one business day’s prior notice.    B. LIBOR
Option    Interest will be determined for periods to be selected by the Borrower
(“Interest Periods”) of one, two, three or six months (or nine or twelve months
if agreed to by all relevant Lenders) and will be at an annual rate equal to the
London Interbank Offered Rate (“LIBOR”) for the corresponding deposits of U.S.
dollars, plus the applicable Interest Margin; provided that (i) prior to the
completion of a Successful Syndication (as defined in the Fee Letter), the
Interest Period shall be one month and (ii) in the case

 

A-6



--------------------------------------------------------------------------------

   of loans under the Term Facilities, LIBOR shall be deemed to be not less than
1.50% per annum. LIBOR will be determined by the Administrative Agent at the
start of each Interest Period and will be fixed through such period. Interest
will be paid at the end of each Interest Period or, in the case of Interest
Periods longer than three months, at the end of each three-month period, and
will be calculated on the basis of the actual number of days elapsed in a year
of 360 days. LIBOR will be adjusted for maximum statutory reserve requirements
(if any).    LIBOR borrowings will require three business days’ prior notice
(except for borrowings on the Closing Date) and will be in minimum amounts to be
agreed upon.    C. Interest Margins    An amount per annum in accordance with
the table set forth below:

 

     Base Rate
Loans     LIBOR
Loans  

Tranche A Facility

   2.75 %    3.75 % 

Tranche B Facility

   3.00 %    4.00 % 

Revolving Facility

   2.75 %    3.75 % 

 

   From and after the date on which the Borrower shall have delivered financial
statements for the fiscal quarter ending at least three months after the Merger
Closing Date, and so long as no default or event of default shall have occurred
or be continuing, the Interest Margins with respect to the Tranche A Facility
and the Revolving Facility will be determined in accordance with the leverage
based grid attached as Exhibit C hereto. Default Interest:    Automatically
during the continuance of a payment default or bankruptcy or insolvency event
or, at the election of the Required Lenders (as defined below) during the
continuance of any other event of default, interest will accrue (a) in the case
of principal or interest on any loan at a rate of 2.0% per annum plus the
interest rate otherwise applicable to such loan and (b) in the case of any other
outstanding amount, at a rate of 2.0% per annum plus the non-default interest
rate then applicable to Base Rate Revolving Loans and, in each case, will be
payable on demand.

 

A-7



--------------------------------------------------------------------------------

Unused Commitment Fees:    0.50% per annum on the unused amount of the
commitments under the Revolving Facility (calculated on an actual/360-day
basis), payable (i) quarterly in arrears and (ii) on the date of termination or
expiration of the commitments.    From and after the date on which the Borrower
shall have delivered financial statements for the fiscal quarter ending at least
three months after the Merger Closing Date, and so long as no default or event
of default shall have occurred or be continuing, the commitment fees with
respect to the Revolving Facility will be determined in accordance with the
leverage based grid attached as Exhibit C hereto. Letter of Credit Fees:    The
Borrower shall pay (calculated on an actual/360-day basis) quarterly in arrears
(a) to the Issuing Bank for its own account a fronting fee equal to 0.25% per
annum on the aggregate face amount of each Letter of Credit issued and (b) to
the Lenders under the Revolving Facility a participation fee at a rate per annum
equal to the applicable Interest Margin for LIBOR Revolving Loans on the
aggregate undrawn amount of each such Letter of Credit. Other customary
administrative, issuance, amendment and other charges shall be payable to the
Issuing Bank for its own account. Upfront Fee/OID:    The Tranche A Loans shall
be issued with upfront fees or original issue discount (“OID”) payable pro rata
to the Lenders thereunder equal to 1.00% of the aggregate principal amount
thereof payable to such Lenders out of the proceeds of loans under the Tranche A
Facility funded on the Closing Date.    The Tranche B Loans shall be issued with
upfront fees or OID payable pro rata to the Lenders thereunder equal to 1.00% of
the aggregate principal amount thereof payable to such Lenders out of the
proceeds of loans under the Tranche B Facility funded on the Closing Date.   
The Revolving Loans shall be issued with upfront fees or OID payable pro rata to
the Lenders thereunder equal to 1.00% of the aggregate principal amount thereof
payable to such Lenders on the Closing Date.

Optional Prepayments and

Commitment Reductions:

   The Borrower may prepay, in whole or in part, the Facilities, together with
any accrued and unpaid interest, with prior notice but without premium or
penalty (other than any breakage or redeployment costs) and in minimum amounts
to be agreed. Voluntary reductions to the unutilized commitments of the
Revolving   

 

A-8



--------------------------------------------------------------------------------

   Facility may be made from time to time by the Borrower without premium or
penalty. Mandatory Prepayment:    The Facilities shall be prepaid in an amount
equal to (a) 100% of the net proceeds received from the sale or other
disposition of assets of the Borrower or any of its subsidiaries after the
Closing Date, other than sales of inventory in the ordinary course of business
and other baskets and exceptions to be agreed and other than amounts reinvested
in assets to be used in the Borrower’s business within 12 months of such
disposition (or if committed to be reinvested within such 12 months, reinvested
within 18 months of such disposition), (b) 100% of all casualty and condemnation
proceeds received by the Borrower or any of its subsidiaries, subject to baskets
and exceptions to be agreed and the same reinvestment rights as are applicable
to asset dispositions, (c) 100% of the net proceeds received by the Borrower or
any of its subsidiaries from the issuance of debt or disqualified capital stock
after the Closing Date, other than debt permitted under the Financing
Documentation, and (d) 50% of “Excess Cash Flow” (as defined in Exhibit D
hereto) of the Borrower and its subsidiaries, subject to step-downs to based on
leverage ratios to be agreed; provided that (i) any voluntary prepayments of
loans, other than prepayments funded with the proceeds of indebtedness, equity
issuances or other proceeds that would not be included in consolidated net
income shall be credited against excess cash flow prepayment obligations on a
dollar-for-dollar basis and (ii) the Borrower will not be required to make a
payment under this clause (d) with excess cash flow attributable to foreign
subsidiaries if the repatriation of such funds from foreign subsidiaries at any
time during the fiscal year in which such payment is due would cause adverse
consequences from fees, taxes or similar impositions from governmental
authorities to the Borrower (excluding one-time repatriation holidays that would
not cause adverse consequences from fees, taxes or similar impositions from
governmental authorities).    In the event the Borrower fails to consummate the
Merger on or prior to the Termination Date, the Borrower shall be required to
promptly prepay the outstanding Terms Loans in an aggregate principal amount
equal to $150,000,000. Application of Prepayments:    Optional and mandatory
prepayments of the Term Facilities will be applied to the Tranche A Facility and
the Tranche B Facility on a pro rata basis, except as set forth below. Until the
Tranche A Facility has been repaid in full, Lenders under the Tranche B Facility
may decline any prepayment, whereupon such amount shall be applied to the
Tranche A Facility; once the Tranche A Facility has been repaid in full, Lenders
under the Tranche B Facility may not decline any prepayment.

 

A-9



--------------------------------------------------------------------------------

   Within each Term Facility, prepayments will be applied to scheduled
amortization payments (i) in the case of optional prepayments, as directed by
Borrower and (ii) in the case of mandatory prepayments, on a pro rata basis.   
Notwithstanding the foregoing, when there are no longer outstanding Term Loans,
mandatory prepayments will be applied first to prepay outstanding Revolving
Loans and second to cash collateralize outstanding Letters of Credit (without a
corresponding reduction in commitments). Incremental Facilities:    The
Financing Documentation will permit the Borrower to add one or more term loan
facilities to the Facilities (each, an “Incremental Term Facility”) and/or
increase commitments under the Revolving Facility (any such increase, an
“Incremental Revolving Facility”; the Incremental Term Facilities and the
Incremental Revolving Facilities are collectively referred to as “Incremental
Facilities”) in an aggregate principal amount of up to $100,000,000 (to be
allocated among any Incremental Facility as the Borrower may elect); provided
that (i) no Lender will be required to participate in any such Incremental
Facility, (ii) no event of default or default exists or would exist after giving
effect thereto, (iii) all financial covenants set forth below would be
satisfied, in each case, on a pro forma basis on the date of incurrence and for
the most recent determination period, after giving effect to such Incremental
Facility, (iv) any Incremental Revolving Facility shall be on terms (other than
pricing) and documentation substantially similar to the Revolving Facility (or
otherwise reasonably acceptable to the Lead Arranger and the Administrative
Agent), (v) the loans under any Incremental Revolving Facility will mature no
earlier than the Revolving Maturity Date, (vi) any Incremental Revolving
Facility shall have no scheduled amortization or mandatory commitment reduction
prior to the Revolving Maturity Date; (vii) the maturity date of any such
Incremental Term Facility shall be no earlier than the Tranche A Maturity Date
or the Tranche B Maturity Date, whichever is shorter, (viii) the weighted
average life to maturity of any Incremental Term Facility shall be no shorter
than the weighted average life to maturity of the Tranche B Facility, (ix) the
interest margins for the Incremental Facility shall be determined by the
Borrower and the lenders of the Incremental Facility; provided that in the event
that the interest margins for any Incremental Facility are greater than 50 basis
points plus the Interest Margins for the Tranche B Facility, then the Interest
Margins for the Tranche B Facility shall be increased to the extent necessary so
that the Interest Margins for the Tranche B Facility plus 50 basis points are
equal to the interest margins for the Incremental Facility; provided, further,
that in determining the Interest Margins applicable to the Tranche B Facility
and the Incremental

 

A-10



--------------------------------------------------------------------------------

   Facility, (x) OID or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders of the Tranche B Facility
or lenders under the Incremental Facility in the primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity) and (y) customary arrangement or commitment fees
payable to the Lead Arranger (or its affiliates) in connection with the Tranche
B Facility or to one or more arrangers (or their affiliates) of the Incremental
Facility shall be excluded, (x) if any LIBOR floors or Base Rate floors
applicable to any Incremental Facility are higher than the LIBOR floor and Base
Rate floor applicable to the Term Facilities, then such floor for the Term
Facilities shall be increased by such excess, (xi) each Incremental Facility may
be secured by a pari passu lien on the Collateral securing the Term Facilities
in each case on terms reasonably satisfactory to the Lead Arranger and the
Administrative Agent and (xii) any Incremental Term Facility shall be on terms
and pursuant to documentation to be determined; provided that, to the extent
such terms and documentation are not consistent with the Term Facilities (except
to the extent permitted by clause (vii) or (ix) above), they shall be reasonably
satisfactory to the Lead Arranger and the Administrative Agent. The banks,
financial institutions and other institutional lenders party to any Incremental
Facility shall be reasonably acceptable to the Lead Arranger, the Administrative
Agent and the Borrower. In addition, the banks, financial institutions and other
institutional lenders party to any Incremental Facility will become Lenders in
connection therewith. Conditions Precedent to Funding:    Conditions precedent
to the initial borrowing under the Facilities shall be limited to the Specified
Conditions.

Conditions Precedent to

All Extensions of Credit:

   Conditions precedent to each borrowing under the Facilities following the
funding under the Revolving Facility on the Closing Date shall be limited to:
(a) delivery to the Administrative Agent of a notice of borrowing; (b) the
absence of any default or event of default at the time of, and after giving
effect to, such borrowing; (c) the accuracy in all material respects of the
representations and warranties of the Borrower, each of the Guarantors and each
of their respective subsidiaries at the time of, and after giving effect to,
such borrowing (except to the extent made as of a specific date, in which case
such representation and warranty shall be true and correct in all material
respects on and as of such specific date); and (d) there being no legal bar to
the Lenders making the loan or issuance. Representations and Warranties:   
Representations and warranties applicable to the Borrower and its subsidiaries
in form and substance customary and usual for

 

A-11



--------------------------------------------------------------------------------

   financings of this kind, and limited to (subject to customary and other
exceptions or qualifications to be agreed): corporate existence; corporate power
and authority; non-contravention and enforceability of the Financing
Documentation; no conflicts with law or contractual obligations; accuracy and
completeness of financial and other information (including pro forma financial
information); no material adverse change; compliance with applicable laws and
regulations, including ERISA, environmental laws and Federal Reserve
regulations; accuracy and completeness of disclosure, absence of undisclosed
liabilities; consents; ownership of property; no liens; intellectual property;
Patriot Act and anti-terrorism law compliance; subsidiaries; status as senior
debt; no material litigation; inapplicability of the Investment Company Act of
1940; solvency on a consolidated basis; payment of taxes and other obligations;
no default or event of default; and validity, priority and perfection of the
liens on and security interest in the Collateral. Affirmative Covenants:   
Affirmative covenants in form and substance customary and usual for financings
of this kind, applicable to the Borrower and its subsidiaries, and limited to
(subject to certain baskets and customary thresholds, qualifications and/or
exceptions to be negotiated and reflected in the Financing Documentation):
delivery of unaudited quarterly and audited annual financial statements,
accountants’ letters, reports to shareholders, notices of defaults, litigation
and other material events, annual budgets, compliance certificates and other
information customarily supplied in a transaction of this type; compliance with
applicable laws and regulations, including ERISA, environmental laws and Federal
Reserve regulations; payment of taxes and other obligations; maintenance of
appropriate and adequate insurance; use of proceeds; preservation of corporate
existence, rights (charter and statutory), franchises, permits, licenses and
approvals; visitation and inspection rights; keeping of proper books and
records; maintenance of properties; performance of material contracts; further
assurances (including, without limitation, with respect to security interests in
after-acquired property); commercially reasonable efforts to maintain the
Ratings (but not to maintain a specific rating); consummate the Merger as
promptly as possible and after the Merger promptly repay all loans from the
Target; and, within ninety (90) days after the Closing Date, obtaining interest
rate protection for not less than 50% of the Term Facilities, in form and with
parties reasonably acceptable to the Lead Arranger and the Administrative Agent
and for a period of three years; in each case on terms reasonably satisfactory
to the Lead Arranger and the Administrative Agent. Negative Covenants:   
Negative covenants in form and substance customary and usual for financings of
this kind, applicable to the Borrower and its

 

A-12



--------------------------------------------------------------------------------

   subsidiaries, and limited to (subject to certain baskets and customary
thresholds, qualifications and/or exceptions to be negotiated and reflected in
the Financing Documentation):   

1.       Limitations on liens and further negative pledges.

  

2.       Limitations on sale-leaseback transactions.

  

3.       Limitations on debt (including, without limitation, guaranties and
other contingent obligations in respect of debt, and including the subordination
of all intercompany indebtedness of loan parties on terms reasonably
satisfactory to the Lenders).

  

4.       Limitations on mergers, consolidations and acquisitions; provided that
a permitted acquisitions basket will allow the Borrower to make acquisitions
during the term of the credit agreement which shall not exceed (x) a dollar cap
to be agreed plus (y) an additional dollar cap to be agreed for acquisition
consideration consisting solely of common capital stock of the Borrower or
funded solely from the net cash proceeds received from the issuance of capital
stock of the Borrower provided that any permitted acquisition shall be subject
to pro forma compliance with each of the financial covenants, and other
customary conditions to be agreed.

  

5.       Limitations on sales, transfers and other dispositions of assets.

  

6.       Limitations on loans and other investments.

  

7.       Limitations on dividends and other distributions, stock repurchases and
redemptions and other restricted payments.

  

8.       Limitations on restrictions affecting ability of subsidiaries to pay
dividends, make distributions, make loans, transfer assets or enter into
agreements with negative pledge clauses.

  

9.       Limitations on transactions with affiliates on a non-arms length basis.

 

A-13



--------------------------------------------------------------------------------

  

10.     Limitations on issuances of disqualified capital stock.

  

11.     Limitations on (i) the nature of their business, (ii) changes to
accounting policies or independent accountants unless reasonably approved by the
Administrative Agent or such successor firm is a nationally recognized
accounting firm or (iii) changes to fiscal year.

  

12.     No modification or waiver of charter documents of the Borrower and its
subsidiaries or material agreements in a manner materially adverse to the
Lenders.

  

13.     Limitation on (i) the prepayment, redemption or repurchase of
subordinated debt and (ii) modification or waiver of subordinated debt documents
in a manner materially adverse to the Lenders.

Financial Covenants:    Financial covenants applicable to the Borrower and its
subsidiaries, consisting of (in each case, to be defined):   

•       maintenance of a maximum leverage ratio as of the end of each fiscal
quarter (funded debt to EBITDA);

  

•       maintenance of a minimum fixed charge coverage ratio as of the end of
each fiscal quarter (EBITDA to fixed charges).

   The financial covenants will commence as of the fiscal quarter ending on or
about March 31, 2010 and initially be set using an approximately 25% cushion in
EBITDA from the base case model provided to the Lead Arranger by the Borrower
prior to the date of the Commitment Letter and will be calculated on a
consolidated basis for the Borrower for each consecutive four fiscal quarter
period.    For purposes hereof, “EBITDA” and “Fixed Charges” are defined as set
forth in Exhibit D hereto. Events of Default:    Events of default in form and
substance customary and usual for financings of this kind, and limited to
(subject to thresholds and/or grace periods to be negotiated and reflected in
the Financing Documentation): failure to pay principal when due or interest or
other amounts within a specified grace period (to be determined)

 

A-14



--------------------------------------------------------------------------------

   after the same becomes due; breach of representations or warranties (in any
material respect) or covenants; cross-default and cross-acceleration; bankruptcy
and insolvency events; judgment defaults; actual or asserted invalidity or
impairment of Financing Documentation, Collateral, guarantees or subordination
provisions (of subordinated debt); change of control; and standard ERISA
defaults. Expenses and Indemnity:    The Borrower shall pay or reimburse all
reasonable out-of-pocket costs and expenses of the Lead Arranger, the
Administrative Agent and the Collateral Agent incurred in connection with the
syndication of the Facilities and with the preparation, negotiation, execution
and delivery of the Financing Documentation and any security arrangements in
connection therewith, including without limitation, the reasonable out-of-pocket
fees and disbursements of counsel. You further agree to pay (i) all reasonable
out-of-pocket costs and expenses of the Lead Arranger, the Administrative Agent
and the Collateral Agent (including, without limitation, reasonable fees and
disbursements of counsel) incurred in connection with the administration,
amendment, waiver or modification (including proposed amendments, waivers or
modifications) of the Financing Documentation and (ii) all out-of-pocket costs
and expenses of the Lead Arranger, the Administrative Agent, the Collateral
Agent, the Lenders and their respective affiliates (including, without
limitation, reasonable fees and disbursements of counsel) incurred in connection
with enforcement of any rights and remedies under the Financing Documentation.
   The Borrower will indemnify the Lenders, the Commitment Party, the Lead
Arranger, the Administrative Agent, the Collateral Agent and their respective
affiliates, and hold them harmless from and against all reasonable out-of-pocket
costs, expenses (including but not limited to reasonable legal fees and
expenses) and liabilities arising out of or relating to the Transactions and any
actual or proposed use of the proceeds of any loans made under the Facilities;
provided, however, that no such person will be indemnified for costs, expenses
or liabilities to the extent determined by a final, non-appealable judgment of a
court of competent jurisdiction to have been incurred primarily from the gross
negligence, bad faith or willful misconduct of such person; provided further,
that none of the Borrower, the Lead Arranger, the Administrative Agent or any
Lender shall be liable for any special, indirect, consequential or punitive
damages. Defaulting Lenders:    The Financing Documentation shall contain
customary provisions relating to “defaulting” Lenders, including without
limitation that: (a) the unused commitment fees shall cease to accrue

 

A-15



--------------------------------------------------------------------------------

   on the commitments of “defaulting” Lenders; (b) the commitment of
“defaulting” Lenders shall not generally be counted in matters requiring Lender
votes; (c) if any letter of credit exposure or swingline exposure exists, (i) so
long as the total revolving credit exposures of the non “defaulting” Lenders
would not be exceeded as a result thereof, the letter of credit and swingline
exposures of the “defaulting” Lenders shall be reallocated among non
“defaulting” Lenders in accordance with their pro-rata commitment caps and (ii)
solely to the extent that the reallocation described in clause (i) cannot, or
can only partially, be effected, the Issuing Bank shall not be required to issue
any additional Letters of Credit and the swingline Lender shall not be required
to make any swingline Loan unless the Borrower shall cash collateralize the
remaining letter of credit exposure (after the application of clause (i) above),
or in the case of the swingline exposure, prepay or cash collateralize the
remaining swingline exposure (after the application of clause (i) above) of all
“defaulting” Lenders; (d) any payments which would otherwise be payable to any
“defaulting” Lenders will be adjusted as appropriate pursuant to mechanisms to
be set forth in the Financing Documentation; (e) the Borrower shall have the
right to replace a “defaulting” Lender with an otherwise qualifying lender
pursuant to a customary Lender replacement provision; and (f) in the event a
“defaulting” Lender fails to fund its share of any borrowing, the non
“defaulting” Lenders shall fund their pro rata shares of the total requested
borrowing (subject to availability of their commitments). Waivers and
Amendments:    Amendments and waivers of the provisions of the Financing
Documentation shall require the approval of Lenders holding not less than a
majority of the aggregate principal amount of the loans and commitments under
the Facilities (the “Required Lenders”); provided that (a) the consent of each
affected Lender shall be required with respect to (i) increases in the
commitment of such Lender; (ii) reductions of principal, interest or fees (other
than the waiver of default interest); (iii) extensions of scheduled amortization
or the final maturity date and (iv) releases of all or substantially all of the
Collateral or all or substantially all of the guarantees; (b) the consent of all
of the Lenders shall be required with respect to (x) modification of the voting
percentages (or any of the applicable definitions related thereto) and (y)
modifications to the pro rata provisions; (c) the consent of the Lenders holding
not less than a majority of any class of loans under the Facilities shall be
required with respect to any amendment or waiver that by its terms adversely
affects the rights of such class in respect of payments or Collateral in a
manner different than such amendment or waiver affects another class; and (d)
the consent of the Lenders holding not less than a majority of the loans and
commitments under the Revolving Facility shall be required with respect to any
amendments, modifications or waivers of any

 

A-16



--------------------------------------------------------------------------------

   condition precedent to any extension of credit under the Revolving Facility.
Assignments and Participations:    Each Lender may assign all or, subject to
minimum amounts to be agreed, a portion of its loans and commitments under the
Facilities. Assignments will require payment of an administrative fee to the
Administrative Agent and, except for an assignment to an existing Lender or an
affiliate of an existing Lender, the consent of the Lead Arranger and the
Administrative Agent and the Borrower (such consent not to be unreasonably
withheld or delayed by the Borrower); provided that no consent of the Borrower
shall be required (i) for an assignment to an existing Lender or an affiliate of
an existing Lender, (ii) during an event of default, or (iii) in connection with
the achievement of a Successful Syndication consistent with the Commitment
Letter. In addition, each Lender may sell participations in all or a portion of
its loans and commitments under the Facilities; provided that no purchaser of a
participation shall have the right to exercise or to cause the selling Lender to
exercise voting rights in respect of the Facilities (except as to certain basic
issues).

Yield Protection; Taxes

and Other Deductions:

   The Financing Documentation will contain customary provisions for facilities
of this kind including, without limitation, in respect of breakage and
redeployment costs, increased costs, funding losses, capital adequacy,
illegality, and requirements of law. All payments shall be free and clear of any
present or future taxes, withholdings or other deductions whatsoever (other than
income and franchise taxes in the jurisdiction of a Lender’s applicable lending
office and other customary excluded taxes). Governing Law:    The State of New
York. Each party to the Financing Documentation will waive the right to trial by
jury and will consent to the exclusive jurisdiction of the state and federal
courts located in The Borough of Manhattan, The City of New York. Counsel to the
Lead Arranger:    Skadden, Arps, Slate, Meagher & Flom LLP.

 

A-17



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT

$425,000,000 SENIOR SECURED CREDIT FACILITIES2

Subject to the Certain Funds Provisions, the commitments of the Lenders in
respect of the Facilities and the closing and the initial extension of credit
thereunder will be subject to satisfaction of the conditions set forth in the
second and third paragraphs of Section 1 of the Commitment Letter and those set
forth below:

(a) Consummation of the Tender Offer. The Lead Arranger acknowledges and agrees
that the copy of the Acquisition Agreement delivered to the Lead Arranger on
October 2, 2010 at 9:49 a.m., New York time, together with the schedules and
exhibits attached thereto, have been reviewed and are satisfactory to the Lead
Arranger. The Tender Offer shall be consummated concurrently with the initial
funding of the Facilities in compliance with law in all material respects and in
accordance with the Acquisition Agreement in all material respects, without
waiver or amendment thereof or any consent thereunder (including any change in
the purchase price or structure of the Acquisition) that is materially adverse
to the interests of the Lenders or the Lead Arranger without the prior written
consent of the Lead Arranger and the Administrative Agent (which approval shall
not be unreasonably withheld, delayed or conditioned) (it being understood that
the acquisition of less than 90% of the capital stock of the Target pursuant to
the Tender Offer shall be permitted so long as (x) a sufficient number of shares
are acquired pursuant to the Tender Offer such that, upon exercise of the Top-Up
Option (as defined in the Acquisition Agreement) in accordance with the
Acquisition, the Borrower would own at least 90% of the capital stock of the
Target or (y) the Borrower acquires board control of the Target, ownership of at
least 49.9% of the outstanding voting capital stock of the Target and proxies to
vote additional voting capital stock of the Target in favor of the Merger such
that the Borrower will be able to vote a majority of the outstanding voting
capital stock of the Target in favor of the Merger) . On the Closing Date, the
Borrower shall have furnished to the Administrative Agent and the Lead Arranger
reasonably detailed calculations of the Blocked Amount (as defined below) as of
the Closing Date (after giving effect to the consummation of the Tender Offer
and the payments to be made in connection therewith) and shall certify that the
remaining commitment under the Revolving Facility (after the reductions thereto
on the Closing Date) and cash on hand of the Borrower, the Target and their
respective subsidiaries shall equal or exceed the Blocked Amount. As used
herein, “Blocked Amount” means the aggregate cash consideration (after giving
effect to any purchase of shares pursuant to the Tender Offer) required to
consummate the Merger in accordance with the Acquisition Agreement at such time.

(b) Refinancing. Immediately following the Closing Date, the Refinancing, if
any, shall be consummated and neither the Borrower nor any of its subsidiaries
(excluding the Target and its subsidiaries) shall have any indebtedness under
its existing credit facility with Bank of

 

 

2

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.

B-1



--------------------------------------------------------------------------------

America, as amended or any other credit or debt facility (and the Lead Arranger
and the Administrative Agent shall have received reasonably satisfactory
evidence thereof). The Lead Arranger and the Administrative Agent shall have
received reasonably satisfactory evidence of repayment of all indebtedness to be
repaid on the Closing Date and the discharge (or the making of reasonable
arrangements for discharge) of all liens other than liens permitted to remain
outstanding under the Financing Documentation. Immediately following the Closing
Date, neither the Borrower nor any of its subsidiaries (excluding the Target and
its subsidiaries) shall have any indebtedness or disqualified preferred equity,
other than as set forth in the Commitment Letter, existing capital leases,
intercompany debt, purchase money debt, and other exceptions to be reasonably
agreed by the Lead Arranger.

(c) Consents/Compliance with Laws. All necessary material governmental and third
party consents and approvals required to be obtained under the Acquisition
Agreement shall have been obtained and be effective and all applicable waiting
periods shall have expired without any adverse action being taken by any
competent authority.

(d) Fees and Expenses. All accrued reasonable, documented out-of-pocket costs,
fees and expenses (including reasonable legal fees and expenses and the
reasonable fees and expenses of any other advisors) and other compensation due
and payable to the Administrative Agent, the Lead Arranger and the Lenders
pursuant to the Commitment Letter and the Fee Letter shall have been paid.

(e) Financial Statements; Pro Formas. The Lead Arranger has received, reviewed
and is satisfied with (i) audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the
Borrower and the Target for each of the 2007, 2008 and 2009 fiscal years and
(ii) unaudited consolidated balance sheets and related statements of income and
cash flows of the (x) Borrower for the quarters ending on December 27,
2009, March 28, 2010 and June 27, 2010 and (y) Target for the quarters ending on
April 4, 2010 and July 4, 2010. The Lead Arranger shall have received (i) as
soon as available and in any event within 45 days after the end of each fiscal
quarter of the 2010 fiscal year ending after July 2010 and more than 45 days
prior to the Closing Date, the unaudited consolidated balance sheets and related
statements of income and cash flows of each of the Borrower and the Target for
such fiscal quarter, for the period elapsed from the beginning of the 2010
fiscal year to the end of such fiscal quarter and for the comparable periods of
the preceding fiscal year (the “Unaudited Financial Statements”) (with respect
to which the independent auditors shall have performed an SAS 100 review),
(ii) a pro forma consolidated balance sheet and related statements of income and
cash flows for the Borrower, for the latest twelve-month period ended with the
latest period covered by the quarterly financial statements received by the Lead
Arranger, after giving effect to the Transactions and (iii) the pro forma
forecasts of the financial performance of the Borrower and its subsidiaries,
(x) on an annual basis, through the Term Loan Maturity Date and (y) on a
quarterly basis, through the first year following the Closing Date (it being
understood that the pro forma forecasts delivered to the Lead Arranger on
October 1, 2010 have been reviewed and are satisfactory to the Lead Arranger).

(f) Patriot Act. The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Lenders that are required by
regulatory authorities under the applicable “know-your-customer” rules and
regulations, including the Patriot Act.

 

B-2



--------------------------------------------------------------------------------

(g) Miscellaneous Closing Conditions. The Lenders under each Facility shall have
received customary opinions of counsel for the Borrower and the Guarantors and
of domestic local counsel, as the case may be, and customary notices, corporate
resolutions, certificates and closing documentation (including, but not limited
to, a solvency certificate with respect to the Borrower).

(h) Collateral. (i) The Collateral Agent shall have a perfected security
interest in and lien on all assets required to be granted to the Collateral
Agent as set forth in the Term Sheets under the heading “Collateral”, subject to
the terms of the Certain Funds Provisions (ii) all uniform commercial code
filings, recordations and searches necessary or reasonably desirable in
connection with such liens and security interests shall have been duly made, and
(iii) all uniform commercial code recording fees and taxes, if any, shall have
been duly paid. The Lead Arranger shall have received the results of reasonably
recent uniform commercial code lien searches in each relevant jurisdiction with
respect to the Borrower and each of the Guarantors, and such search results
shall reveal no liens on any assets of the Borrower and each of the Guarantors
except for customary and other permitted liens under the Financing Documentation
and liens to be discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Lead Arranger (it being understood
and agreed that the Target shall terminate and cause the release of all liens on
the Target’s assets granted in favor of Wells Fargo, N.A. in connection with the
Target’s standby letters of credit for its corporate headquarters and its
voluntary disability insurance policy other than cash collateral in a customary
amount). The Collateral Agent shall have received endorsements naming the
Collateral Agent, on behalf of the applicable Lenders, as an additional insured
or loss payee, as the case may be, under all insurance policies to be maintained
with respect to the properties of the Borrower and its domestic subsidiaries
(excluding the Target and its subsidiaries) forming part of the Collateral. This
clause (h) shall be subject to the terms of the Certain Funds Provisions.

(i) Specified Representations. The Acquisition Agreement Representations
(subject to the terms of the Certain Funds Provisions) and the Specified
Representations shall be true and correct in all material respects (except for
those qualified as to materiality or a material adverse effect, which shall be
true and correct in all respects).

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

PRICING GRID FOR TRANCHE A TERM LOANS, REVOLVING LOANS

AND SWINGLINE LOANS

 

Pricing Level

   Applicable Margin for
Eurodollar Loans   Applicable Margin for
Base Rate Loans   Commitment Fee

I

   4.25%   3.25%   0.750%

II

   4.00%   3.00%   0.625%

III

   3.75%   2.75%   0.500%

IV

   3.50%   2.50%   0.375%

V

   3.25%   2.25%   0.250%

So long as no default or event of default has occurred and is continuing, the
interest margin for Tranche A Term Loans, Revolving Loans and Swingline Loans
and the Commitment Fee shall be adjusted, on and after the first Adjustment Date
(as defined below) occurring after the completion of the first full fiscal
quarter of the Borrower after the Closing Date, based on changes in the
consolidated leverage ratio, with such adjustments to become effective on the
date (the “Adjustment Date”) that is three business days after the date on which
the relevant financial statements are delivered to the Lenders pursuant to the
credit agreement and to remain in effect until the next adjustment to be
effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified in the credit
agreement, then, until the date that is three business days after the date on
which such financial statements are delivered, the highest rate set forth in
each column of the grid set forth above shall apply. On each Adjustment Date,
the interest margin for Tranche A Term Loans, Revolving Loans and Swingline
Loans and the Committee Fee shall be adjusted to be equal to the interest
margins opposite the Pricing Level determined to exist on such Adjustment Date
from the financial statements relating to such Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the consolidated leverage
ratio for the relevant period is greater than 3.25 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the consolidated
leverage ratio for the relevant period is less than or equal to 3.25 to 1.00 but
greater than 2.75 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the consolidated
leverage ratio for the relevant period is less than or equal to 2.75 to 1.00 but
greater than 2.00 to 1.00.

“Pricing Level IV” shall exist on an Adjustment Date if the consolidated
leverage ratio for the relevant period is less than or equal to 2.00 to 1.00 but
greater than 1.50 to 1.00.

“Pricing Level V” shall exist on an Adjustment Date if the consolidated leverage
ratio for the relevant period is less than or equal to 1.00 to 1.00.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under generally
accepted accounting principles in the United States as in effect as of the date
of this Credit Agreement on a consolidated balance sheet of such Person and its
Subsidiaries but excluding (a) expenditures financed with any Reinvestment
Deferred Amount, (b) expenditures made in cash to fund the purchase price for
assets acquired in Permitted Acquisitions or incurred by the Person acquired in
the Permitted Acquisition prior to (but not in anticipation of) the closing of
such Permitted Acquisition and (c) expenditures made with cash proceeds from any
issuances of Capital Stock of any Group Member or contributions of capital made
to the Borrower.

“Capital Lease Obligations as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under generally accepted accounting principles in
the United States as in effect as of the date of this Credit Agreement and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
generally accepted accounting principles in the United States as in effect as of
the date of this Credit Agreement.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated EBITDA”: means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans) for such period, (ii) the provision for federal, state,
local and foreign income taxes payable by the Borrower and its Subsidiaries for
such period, (iii) depreciation and amortization expense, (iv) non-cash
stock-based compensation expense for such period, (v) all nonrecurring cash
expenses and charges, including any restructuring charges and any losses on
related sales of personal and real property incurred in connection with the
closure of any operational facilities of the Borrower and its Subsidiaries for
such period, (vi) non-cash purchase accounting adjustments, (vii) customary
costs and expenses incurred in connection with the Transactions, (viii) all
customary costs and expenses incurred or paid in connection with Investments
(including Permitted Acquisitions) whether or not such Investment is
consummated, (ix) all customary costs and expenses incurred in connection with
the issuance, prepayment or amendment or refinancing of Indebtedness permitted
hereunder or issuance of Capital Stock, (x) other expenses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and (xi) the aggregate net loss on
the Disposition of property (other than accounts (as defined in the Uniform
Commercial Code) and inventory) outside the ordinary course of business, and
less (b) the following to

 

D-1



--------------------------------------------------------------------------------

the extent added in calculating such Consolidated Net Income (A) all interest
income for such period, (B) all income tax benefits included in Consolidated Net
Income for such period, (C) non-cash purchase accounting adjustments, (D) the
aggregate net gain from the Disposition of property (other than accounts (as
defined in the Uniform Commercial Code) and inventory) outside the ordinary
course of business, all as determined on a consolidated basis and (E) all
non-cash items increasing Consolidated Net Income which do not represent a cash
item in such period or any future period. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, (x) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case assuming the repayment of Indebtedness in connection
therewith occurred as of the first day of such Reference Period and (y) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means the Acquisition and any other acquisition of
property or series of related acquisitions of property that (1) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(2) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $3,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $3,000,000. The
Borrower and the Lead Arranger agrees that Consolidated EBITDA of the Borrower
(A) for the fiscal quarter ending March 28, 2010 shall be an amount to be
mutually agreed and (B) for the fiscal quarter ending June 27, 2010 shall be an
amount to be mutually agreed.

“Consolidated Fixed Charge Coverage Ratio”: for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) scheduled payments made
during such period on account of principal of Indebtedness of the Borrower or
any of its Subsidiaries (including scheduled principal payments in respect of
the Term Loans but excluding the Revolving Loans), (c) income taxes paid in cash
during such period, (d) Capital Expenditures paid in cash during such period
(excluding the principal amount of Indebtedness incurred during such period to
finance such expenditures, but including any repayments of any Indebtedness
incurred during such period or any prior period to finance such expenditures),
and (e) Restricted Payments in respect of the capital stock of the Borrower paid
in cash during such period.

“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP excluding (a) Indebtedness of the
type described in clause (f) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder and (b) Indebtedness of the type
described in clause (g) of the definition of such term.

“Consolidated Interest Expense”: for any period, the excess of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing), determined in accordance with
GAAP, over (b) income (net of costs) and net costs under Hedge Agreements in
respect of interest rates to the extent such net income is allocable to such
period

 

D-2



--------------------------------------------------------------------------------

in accordance with GAAP, but excluding, to the extent related to the
Transactions, debt issuance costs and debt discount or premium, properly
classified as an interest expense under GAAP

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Subsidiary.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and Permitted Acquisitions (excluding (x) the principal amount of
Indebtedness incurred to finance such expenditures (but including repayments of
any such Indebtedness incurred during such period or any prior period to the
extent such repaid amounts may not be reborrowed) and (y) any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount), (iii) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Subsidiaries made during such
fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (iv) increases in Consolidated Working Capital for such fiscal
year, (v) the aggregate net amount of non-cash gain on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), (vi) Restricted
Payments made by any Group Member in cash to a Person other than another Group
Member, (vii) customary fees, expenses or charges paid in cash related to any
permitted Investments (including Permitted Acquisitions) and Dispositions
permitted under Section 8.5 hereof and (viii) any premium paid in cash during
such period in connection with the prepayment, redemption, purchase, defeasance
or other satisfaction prior to scheduled maturity of Indebtedness permitted to
be prepaid, redeemed, purchased, defeased or satisfied hereunder.

 

** Any terms used but not otherwise defined in this Exhibit D or in the
Commitment Letter shall be defined in the Financing Documentation.

 

D-3